·--~
   UNITED ST ATES DISTRICT COURT
                                                                    . """" ...   ....._-='   .... - - - -   "~
                                                                                                                 -·---,1
                                                                                                                  ,r,,,.. .....   1




   SOUTHERN DISTRICT OF NEW YORK


       JULIA RAMSAY-NOBLES, individually and as
       Administratix of the Estate of Karl Taylor, Deceased,

                                     Plaintiff,

                                                                No. 16 Civ. 5778 (CM)
                         -against-

       WILLIAM KEYSER, et al.,

                                     Defendants.



                            ORDER SEVERING CLAIM AGAINST DR. LEE

   McMahon, C.J.:

           In an order dated August 21, 2019, this court (1) dismissed the federal claim asserted
   under 42 U.S.C. § 1983 against defendant Dr. Lee, and (2) directed Plaintiffs to show cause why
   the remaining claim against him (for medical malpractice) should not be severed for separate
   trial and dismissed without prejudice so that this purely state law claim could be brought in the
   New York State Supreme Court. (Docket #338)

           In a letter dated September 10, 2019 (Docket #340), counsel for Plaintiff indicated that
   the Plaintiff did not object to the severance and dismissal of the malpractice claim against Dr.
   Lee without prejudice to its refiling in the New York State Supreme Court, but reserved the right
   to take an appeal from the dismissal of the analogous federal claim, which the court dismissed on
   the ground that the plaintiff failed to adduce any evidence that would satisfy her burden under
   the subjective (as opposed to the objective) prong of Section 1983 liability for inadequate
   medical care in violation of the Eighth Amendment to the United States Constitution.

            After further consideration, I have concluded - especially given the amount of time and
   effort that this court has expended in dealing with the claims against Dr. Lee - that the better part
   of valor is to exercise supplemental jurisdiction over the remaining claim, but to sever it and try
   it separately from the claims against the other Defendants. As noted in the August 21, 2019
   opinion, the claim against Dr. Lee has almost no factual nexus to the claims against the other
   Defendants, and the probability of prejudice arising from the evidence that will be introduced
   against the other Defendants is simply overwhelming. In fact, I do not believe it would be
   possible for Dr. Lee to get a fair trial if the malpractice claim against him were tried with the
claims against the other Defendants. Plaintiff obviously does not disagree, since she has
consented to severance.

         Therefore, the medical malpractice claim against Dr. Lee (Count Six) is severed for
separate trial, pursuant to Fed. R. Civ. P. 42(b). This ruling preserves Plaintiffs right to take an
appeal from the dismissal of her federal claim (and from this court's ruling that Dr. Lee cannot
be held to have proximately caused the death of her brother); after the resolution of the
malpractice claim (assuming it cannot be settled), she will be able to take an appeal from any and
all of this court's orders that aggrieve her.

       The case against the Defendants other than Dr. Lee will be tri~d first. The court's deputy
clerk will contact the parties in the next few weeks with a firm trial date (which will be in early
2020) and a pre-trial schedule.

       This constitutes the written opinion and order of the court.

Date1: September 12, 2019




                                                                      Chief Judge


BY ECF TO ALL COUNSEL
